            Case 1:18-cv-00848-AWI-JDP Document 32 Filed 09/09/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   DONALD TREMAYNE BRITTON,                1:18-cv-00848-AWI-JDP
10                                           ORDER ADOPTING FINDINGS AND
                   Plaintiff,                RECOMMENDATIONS
11
           vs.                               (ECF No. 29.)
12
     COMPAS,                                 ORDER DISMISSING CASE WITHOUT
13                                           PREJUDICE FOR FAILURE TO EXHAUST
                 Defendant.                  ADMINISTRATIVE REMEDIES
14
                                             ORDER FOR CLERK TO CLOSE CASE
15

16

17

18          Donald Tremayne Britton (“Plaintiff”) is a state prisoner proceeding pro se in this civil
19   rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate
20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On March 25, 2020, the Magistrate Judge entered findings and recommendations,
22   recommending that this court grant defendant’s motion for summary judgment for failure to
23   properly exhaust administrative remedies and dismiss the case without prejudice. (ECF No. 29.)
24   Plaintiff requested and was granted an extension to file objections, but has not done so.
25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
27   court finds the findings and recommendations to be supported by the record and proper analysis.
28


                                                     1
           Case 1:18-cv-00848-AWI-JDP Document 32 Filed 09/09/20 Page 2 of 2



 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1.    The findings and recommendations entered by the Magistrate Judge on March 25,
 3               2020, are ADOPTED IN FULL;
 4         2.    Defendant’s motion for summary judgment is GRANTED;
 5         3.    This case is dismissed without prejudice for failure to properly exhaust
 6               administrative remedies; and
 7         3.    The Clerk is directed to close this case.
 8
     IT IS SO ORDERED.
 9

10   Dated: September 9, 2020
                                               SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
